United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2923
                                 ___________

Danny Alexander,                      *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
The Trane Company; American           *
Standard, Inc; American Standard      *
Merged Hourly Pension Plan,           *
                                      *
             Appellants.              *
                                 ___________

                            Submitted: April 21, 2006
                               Filed: July 13, 2006
                                ___________

Before WOLLMAN, HANSEN, and BENTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

      The Trane Co. (Trane), American Standard, Inc. (American Standard), and the
American Standard Merged Hourly Pension Plan (pension plan) appeal the district
court’s judgment that the pension plan’s administrator, the American Standard
Pension Board (pension board), abused its discretion in denying Danny Alexander’s
claim for benefits under his qualified pension plan governed by the Employee
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001 et seq. We
reverse.
                                            I.

       In July of 1977, Alexander began working at Trane, a subsidiary of American
Standard, as a shipping clerk. His essential job duties included preparing and loading
equipment for shipment, operating powered material handling equipment, loading and
staging trailers, and using powered hand tools and equipment. The job also required
that he be able to stand and sit for four hours at a time, have use of all of his limbs, be
able to lift forty-nine pounds, and be able to operate a forklift.

       On April 17, 2001, Alexander sought treatment for vascular insufficiency and
the swelling, pain, and chronic ulcerations in his legs. He was examined by Janina B.
Bonwich, M.D., who noted that Alexander was fifty-one years old, was over six feet
tall, weighed 420 pounds, and had a five-year history of discoloration in his pretibial
skin. Dr. Bonwich observed that Alexander had dorsalis pedis and posterior tibial
signals bilaterally, that both of his legs had some varicosities, and that it appeared as
though anterior branches of his greater saphenous vein were dilated. Alexander also
had pretibial swelling and ankle swelling. Dr. Bonwich determined that Alexander
had venous insufficiency and had no history of deep vein thrombosis (DVT). She
stated that he was “not in very bad shape” and thus did not need surgery. J.A. at 180.
Dr. Bonwich concluded that if Alexander continued to wear his compression hose and
elevate his legs, he would be fine. She also stated, however, that she wanted to fully
assess his veins to determine if she needed to further treat his condition.

       Alexander returned to Dr. Bonwich’s office on April 23, 2001, for another
examination. Dr. Bonwich observed that Alexander’s right leg had a normal greater
saphenous vein, but that he did have some varicosities. She determined that
Alexander did not have DVT. Further, Dr. Bonwich observed that Alexander’s deep
system was also normal on the left but that he had some greater saphenous reflux in
his left leg. She noted that he also had some partially thrombosed areas in his thigh
and lower calf with some incompetent perforators at the ankle. Dr. Bonwich

                                           -2-
concluded that Alexander had superficial thrombosis and incompetence of the greater
saphenous vein, that his deep system was normal bilaterally, and that he had a normal
saphenous vein system on the right.

       On August 21, 2001, Dr. Bonwich again examined Alexander and concluded
that he had severe venous insufficiency and no history of DVT. She observed that his
symptoms were worsening—he was experiencing greater aches, pains and swelling,
and was developing an ulcer that had not been there on his April 17th examination.
Dr. Bonwich stated that Alexander’s varicose veins and perforating veins were clearly
causing his symptoms and that he would experience ulceration. She further stated that
she believed that surgery might be beneficial and that Alexander would also benefit
from a more experienced vein surgeon. She thus referred Alexander to John Eidt,
M.D.

       Dr. Eidt examined Alexander on September 4, 2001. He concluded that
Alexander had severe venous insufficiency in his left leg, resulting in chronic venous
stasis disease and ulceration. Dr. Eidt determined that surgery was not currently
warranted, and he recommended elevation and a variety of compression dressings to
bring Alexander’s condition under control. Dr. Eidt further stated that Alexander
“may have to be off work in order to get this to heal.” J.A. at 186. Although Dr. Eidt
indicated the need to reassess Alexander’s improvement, he did not arrange for a
specific follow-up appointment with him.

       On September 27, 2001, Alexander returned to Dr. Bonwich’s office, primarily
to obtain a work release. Dr. Bonwich noted that Alexander’s job involved some
standing and concluded that he needed “to be off from work until he can either recover
from this condition or maybe he will need to be off forever.” J.A. at 188. She noted
that Alexander had recently transitioned from driving a forklift at work to standing on
a concrete floor, a change which Dr. Bonwich did not think would work well for him
if he continued to suffer from ulcers, which she suspected he would.

                                         -3-
       On December 27, 2001, Alexander returned to Dr. Bonwich for a follow-up
examination. Dr. Bonwich noted that Alexander’s severe skin changes had previously
had some preulcerative areas that had broken down to form some punctate ulcers and
that this had concerned her. She now observed that because Alexander had been off
of his feet, his preulcerative areas had healed and were significantly better.

      On June 18, 2002, Alexander returned to Dr. Bonwich for another follow-up
examination. Dr. Bonwich noted that Alexander had venous insufficiency and venous
skin changes, varicose veins in his left anterior shin region, and continued swelling
in his left leg while standing. She further noted that Alexander’s use of his
compression hose had helped, but that he would probably have to continue his off-
work status to avoid developing an ulcer.

       On or about June 25, 2002, Alexander submitted his application for disability
pension benefits. Under the plan, a claimant is eligible for benefits only if he is
“totally disabled from performing further work . . . , and in [American Standard’s]
opinion is likely to remain so disabled continuously and permanently.” J.A. at 55. In
support of his claim, Alexander submitted a medical application completed by Dr.
Bonwich, in which she diagnosed him as suffering from varicose veins of the lower
extremities, peripheral vascular disease, vascular insufficiency, and a history of
venous ulcerations in the left leg. In response to the question of whether, if
Alexander’s condition was chronic, changes had occurred that caused him to be
disabled for further work, Dr. Bonwich stated that Alexander continued to have leg
swelling bilaterally after getting out of bed in the morning and that this swelling
caused him pain throughout the day. In response to the question about Alexander’s
remaining physical and mental capacities, Dr. Bonwich noted that he needed time off
from work for leg swelling, skin changes, and ulceration and noted that Alexander
could not stand for more than thirty to sixty minutes.



                                         -4-
       After reviewing Alexander’s file, Keith F. Holden, M.D., Medical Director for
Trane’s Unitary Products Group, determined that Alexander had failed to meet the
medical eligibility requirements for a disability pension. Dr. Holden observed that Dr.
Eidt had not recommended surgery or disability but had instead recommended
conservative care. Dr. Holden also noted that, although Alexander’s condition was
improving, he had not yet returned to work. Trane’s Human Resources Team Leader
also reviewed Alexander’s file, including Alexander’s physical limitations as outlined
by Dr. Bonwich in the medical application, and determined that there were suitable
job placement opportunities at Trane within Alexander’s remaining work capacities
and for which he was reasonably suited by education, training, or experience.

      On July 2, 2002, Trane notified Alexander that his application for pension
benefits had been denied because he was not permanently incapacitated from
performing further work. It also advised Alexander that he had a right to appeal this
determination, and on July 30, 2002, Alexander submitted his written appeal.

        After receiving Alexander’s appeal, the pension board forwarded Alexander’s
file to the Reed Group, an independent medical review authority. The Reed Group’s
Vice President of Clinical Operations, Cecile Childrose, RN, conducted the initial
review of Alexander’s file and concluded that it did not support a determination that
he was totally disabled from performing any further work. She noted that there was
no documentation that Alexander had experienced blood clots or thrombophlebitis;
that in April 2001, Dr. Bonwich had found only superficial thrombosis and that
Alexander’s deep system was normal bilaterally and with adequate blood flow; that
Dr. Bonwich had determined that surgery was unnecessary; that by December 2001,
Alexander’s ulcerations were healing; that Alexander had a recent job change from
driving a forklift to standing on a concrete floor; and that Alexander’s ongoing plan
for care involved only office visits every six months. The Reed Group’s Medical
Director, James C. Leyhane, M.D., also reviewed Alexander’s file and similarly



                                         -5-
concluded that the file did not support a determination that Alexander was totally and
permanently disabled for all occupations.

       On September 13, 2002, the pension board notified Alexander that it had denied
his appeal because, in its opinion, his condition would not render him totally disabled
from performing further work for the remainder of his life.

        Alexander then brought this action against American Standard, Trane, and the
pension plan under ERISA, arguing that the pension board had abused its discretion
in denying him pension benefits. The district court determined that, “[a]lthough
Plaintiff’s treating physicians were not in lock step in any recommendation that
Plaintiff be off work ‘continuously and permanently,’ the practical implications of
their review reflect this to be the bottom line.” D. Ct. Order of June 2, 2005, at 19-20.
It also noted that, although Trane’s Human Resources Team Leader had indicated that
there were jobs available at Trane suited to Alexander’s remaining work capacities
and for which he was reasonably fitted by education, training, or experience, she had
indicated this with only a check mark and had failed to provide any evidence that
alternative jobs were actually available. Accordingly, the district court concluded that
the pension board had abused its discretion in denying disability pension benefits to
Alexander and granted judgment in Alexander’s favor.

                                           II.

       The parties agree that an abuse of discretion standard of review applies in
determining whether the pension board erroneously denied Alexander pension
benefits. Under this standard, the pension board’s decision need be only reasonable,
meaning that it must be supported by substantial evidence. Jackson v. Metro. Life Ins.
Co., 303 F.3d 884, 887 (8th Cir. 2002). A court is not to substitute its own judgment
for that of the plan administrator. Ferrari v. Teachers Ins. & Annuity Ass’n, 278 F.3d
801, 807 (8th Cir. 2002). We review de novo the district court’s application of this

                                          -6-
standard, Norris v. Citibank, N.A. Disability Plan (501), 308 F.3d 880, 884 (8th Cir.
2002), and we will reverse the pension board’s decision only if it was arbitrary and
capricious, Groves v. Metro. Life Ins. Co., 438 F.3d 872, 874 (8th Cir. 2006).

       The terms of the pension plan provide that Alexander must be totally and
permanently disabled to be eligible for benefits. We conclude that substantial
evidence supported the pension board’s determination that this standard was not met.
The reviewing physicians concluded that Alexander was not totally and permanently
disabled. Further, the conclusions of Alexander’s treating physicians fail to
conclusively support his claim that he is totally and permanently disabled. As
recounted above, Dr. Bonwich observed that Alexander’s condition had improved
considerably after Alexander had taken time off of work, and she indicated that there
was only a possibility that Alexander would have to continue his off-work status
indefinitely. Similarly, Dr. Eidt concluded that surgery was unnecessary to treat
Alexander’s condition and stated that Alexander might have to maintain his off-work
status to allow his ulcers to heal. These treating physicians’ conclusions demonstrate
that there was only a possibility of permanent disability. In light of this ambivalence,
the plan administrator’s decision to deny Alexander benefits was reasonable. Even
if Alexander’s treating physicians’ conclusions had supported his claim, the pension
board was within its rights in relying on the reviewing physicians’ conclusions
because, as Black & Decker Disability Plan v. Nord made clear, plan administrators
need not accord special weight to treating physicians’ opinions. 538 U.S. 822, 828,
834 (2003) (overruling Donaho v. FMC Corp., 74 F.3d 894 (8th Cir. 1996)); see also
McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921, 925 (8th Cir. 2004).

      The judgment is reversed, and the case is remanded to the district court for entry
of judgment in accordance with this opinion.
                      ______________________________




                                          -7-